Title: From George Washington to Matthias Slough, 27 February 1797
From: Washington, George
To: Slough, Matthias


                        
                            Dear Sir 
                            Philadelphia 27th Feb. 1797.
                        
                        Your letter of the 22d instt was delivered to me yesterday morning by Mr Root,
                            who also delivered the Mares & horse. The latter being too clumsy about the head
                            & legs to suit my Carriage horses, and too high in price for a common plough horse,
                            I return him, since, as you say, no inconvenience will attend it. I must now, as I expect to
                            leave this in ten days, depend upon purchasing a horse or Mare in this City or
                            Neighbourhood. You will please therefore to take the price of the Mares, and whatever
                            incidental expenses have been incurred in getting them and the horse here, out of the Six
                            hundred Dollars sent you. I have paid Mr Root nothing, as you did not mention, in your
                            letter, on what terms he was to bring them down, whatever you do in this case will be
                            satisfactory to me.
                        I am very sensible of the polite attentions of the Inhabitants of Lancaster, as
                            expressed by you; but as I am anxious to get home, and should have almost as far to it from
                            that Borough as from hence, and the Road after quitting the Turnpike very little better, I
                            shall pursue the most direct & usual rout to obtain the end. For the good wishes you
                            have expressed for me, on the anniversary of my birth, I pray you to accept the best thanks
                            of Dear Sir Your Obedt Hble Servt
                        
                            Go: Washington
                            
                        
                    